PER CURIAM.
Affirmed.
STURGIS, C. J., and CARROLL, DONALD K., and WIGGINGTON, JJ., concur.
Order
Subsequent to denial of appellant’s petition for rehearing and after the issuance of the mandate herein, appellants in proper *47person have filed a pleading entitled “Notice of Petition for Writ of Certiorari,” the prayer of which is that a rehearing be granted and our decision modified to accord with movants’ views on appeal. Attached to this pleading is an affidavit of one of the appellants apparently having for its purpose the giving of notice of intention to apply to the Supreme Court for writ of certiorari to review the decision of this court.
The court having heretofore finally acted on appellants’ previous petition for rehearing, and the notice of intention to apply to the Supreme Court for writ of certiorari not being filed within the time provided by Florida Appellate Rule 4.5(c) (6), 31 F.S.A., this court has lost jurisdiction of said cause and
It Is Ordered that the pleadings herein mentioned be and they are hereby stricken from the record.
STURGIS, C. J., and CARROLL, DONALD K„ and WIGGINTON, JJ., concur.